Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the PCT international search report by the applicant have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.

Claim Objections
Claim [ 3, 10 and 16 ] objected to because of the following informalities:  [ points in time logic using fuzzy logic]. First logic used might be a typo or accident. Appropriate correction is required.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim [1,2, 4 - 7, 8, 9, 11 - 13, 14, 15, 20] is/are rejected under 35 U.S.C. 102(a)(2)  as being unpatentable over [US 20160001781 A1 Fung]. 


Regarding Claim 1: 
US 20160001781 A1 Fung teaches: A method for controlling adaptive cruise control functionality for a vehicle, [US 20160001781 A1 Fung 0113] FIG. 92 is a schematic view of an embodiment of a method of modifying the control of the automatic cruise control system of FIG. 91 according to driver state;

the method comprising: monitoring a driver of the vehicle [US 20160001781 A1 Fung 0202] “After the general description, systems and methods for assessing driver state and operational response” [0488] “response system 188 can receive information from an optical sensing device that indicates the driver has closed his or her eyes for a substantial period of time. In another embodiment, response system 188 can receive information from an optical sensing device that indicates the driver is not looking forward.” while the vehicle is stopped during adaptive cruise control operation while a target vehicle in front of the vehicle has stopped, using sensor data obtained by one or more sensors onboard the vehicle;  and automatically resuming movement of the vehicle, via instructions provided by a processor, when the target vehicle resumes movement, based on the monitoring of the driver of the vehicle. [US 20160001781 A1 Fung 1012]  “In a stop and go situation, the motor vehicle 100 will move, without physical interaction (e.g., switching a button to engage the low speed follow system), in relation to the preceding vehicle 15802 when the driver is attentive. *Examiner interprets that if host vehicle follows target vehicle and keeps a predetermined distance from target vehicle at all times then if target vehicle resumes movement, the host vehicle will resume movement too;  



Regarding Claim 2: 
US 20160001781 A1 Fung teaches: The method of Claim 1, further comprising the step of: calculating, via the processor, [Fung 0296] “In the exemplary embodiment, the computing device 500 includes a memory device 502 and a processor 504 that is coupled to memory device 502 for executing programmed instructions.” a driver attentiveness score based on the monitoring of the driver while the vehicle is stopped during adaptive cruise control operation while the target vehicle in front of the vehicle has stopped; [Fung 0557] “The response system 188 can also determine the driver state index based on a length of time of the head pose and/or head look direction. For example, if the head look is rear-looking for more than two seconds, the driver state index can be assigned a value of 2, to indicate the driver is slightly drowsy (e.g., distracted)”. [US 20160001781 A1 Fung 1012]  “In a stop and go situation, the motor vehicle 100 will move, without physical interaction (e.g., switching a button to engage the low speed follow system), in relation to the preceding vehicle 15802 when the driver is attentive.

wherein the step of automatically resuming movement of the vehicle comprises automatically resuming movement of the vehicle, via instructions provided by the processor, when the target vehicle resumes movement, based on the calculated driver attentiveness score. [US 20160001781 A1 Fung 1012]  “In a stop and go situation, the motor vehicle 100 will move, without physical interaction (e.g., switching a button to engage the low speed follow system), in relation to the preceding vehicle 15802 when the driver is attentive; see also [1015] - [1018]. 

Regarding Claim 4: 
US 20160001781 A1 Fung teaches: The method of Claim 2, wherein: the step of monitoring the driver comprises monitoring eye movement of the driver via one or more sensors; ; [Fung 0488] “response system 188 can receive information from an optical sensing device that indicates the driver has closed his or her eyes for a substantial period of time. In another embodiment, response system 188 can receive information from an optical sensing device that indicates the driver is not looking forward.”
and 26the step of calculating the driver attentiveness score comprises calculating the driver attentiveness score via the processor based on the eye movement of the driver, using sensor data obtained via the one or more sensors. [Fung 0557] “The response system 188 can also determine the driver state index based on a length of time of the head pose and/or head look direction.

Regarding claim 5:

US 20160001781 A1 Fung teaches: The method of Claim 4, wherein the driver attentiveness score is calculated via the processor based on whether the driver is looking at a road in front of the vehicle. [Fung 0557] “In a further example, the response system 188 can determine the driver state index based on detecting a head pose, head look direction and/or head rotation. The response system 188 can also determine the driver state index based on a length of time of the head pose and/or head look direction. For example, if the head look is rear-looking for more than two seconds, the driver state index can be assigned a value of 2, to indicate the driver is slightly drowsy (e.g., distracted). As another example, if the head look is forward-looking, the driver state index can be assigned a value of 1, to indicate the driver is not drowsy”. 


Regarding claim 6:
US 20160001781 A1 Fung teaches: The method of Claim 5, wherein the driver attentiveness score is calculated via the processor using different values assigned for the driver attentiveness score for each of the following: whether the driver is looking [Fung 0557] “In a further example, the response system 188 can determine the driver state index based on detecting a head pose, head look direction and/or head rotation. The response system 188 can also determine the driver state index based on a length of time of the head pose and/or head look direction. For example, if the head look is rear-looking for more than two seconds, the driver state index can be assigned a value of 2, to indicate the driver is slightly drowsy (e.g., distracted). As another example, if the head look is forward-looking, the driver state index can be assigned a value of 1, to indicate the driver is not drowsy”.

Regarding claim 7:

US 20160001781 A1 Fung teaches: The method of Claim 2, wherein: the step of automatically resuming movement comprises automatically resuming movement of the vehicle, via instructions provided by the processor, when the driver attentiveness score exceeds a predetermined threshold following a predetermined amount of time, as determined via the processor using a timer; [Fung 0557] “The response system 188 can also determine the driver state index based on a length of time of the head pose and/or head look direction. For example, if the head look is rear-looking for more than two seconds, the driver state index can be assigned a value of 2, to indicate the driver is slightly drowsy (e.g., distracted)”.


and the method further comprises: providing a notification for the driver, via instructions provided by the processor to a notification device of the vehicle, requesting driver input to initiate resumption of movement of the vehicle, rather than automatically resuming movement of the vehicle, when the driver attentiveness score does not exceed the predetermined threshold following the predetermined amount of time. [Fung 0719] “methods of alerting a drowsy driver using visual, audible, and tactile feedback for a driver… Once the response system 188 detects this drowsy state, the response system 188 can activate one or more feedback mechanisms to help wake the driver… For example, in one embodiment, a warning can be displayed on display screen 7002” [Fung 0941] “If the driver state index is 1, the automatic cruise control system 216 status can be set to manual or OFF thereby requiring a manual switch/button input to modify a headway distance. “


Regarding claim 8:
US 20160001781 A1 Fung teaches: A system for controlling adaptive cruise control functionality for a vehicle, [0113] FIG. 92 is a schematic view of an embodiment of a method of modifying the control of the automatic cruise control system of FIG. 91 according to driver state; the system comprising: one or more sensors disposed onboard the vehicle and configured to obtain sensor data for monitoring a driver of the vehicle while the vehicle is stopped during adaptive cruise control operation while a target vehicle in front of the vehicle has stopped; [0202] “After the general description, systems and methods for assessing driver state and operational response” [0408] “response system 188 can receive information from an optical sensing device that indicates the driver has closed his or her eyes for a substantial period of time. In another embodiment, response system 188 can receive information from an optical sensing device that indicates the driver is not looking forward.”  and a processor coupled to the one or more sensors and configured to provide instructions for automatically resuming movement of the vehicle, when the target vehicle resumes movement, based on the monitoring of the driver of the vehicle. [1012] “In a stop and go situation, the motor vehicle 100 will move, without physical interaction (e.g., switching a button to engage the low speed follow system), in relation to the preceding vehicle 15802 when the driver is attentive. [0070] “if a preceding vehicle is detected, the ACC allows the vehicle A to follow the preceding vehicle while maintaining a certain inter-vehicle distance to the preceding vehicle”; *Examiner interprets that if host vehicle follows target vehicle and keeps a predetermined distance from target vehicle at all times then if target vehicle resumes movement, the host vehicle will resume movement too;  

Regarding claim 9:
US 20160001781 A1 Fung teaches: The system of Claim 8, wherein the processor is further configured to: calculate a driver attentiveness score based on the monitoring of the driver while the vehicle is stopped during adaptive cruise control operation while the target vehicle in front of the vehicle has stopped; ; [0202] “After the general description, systems and methods for assessing driver state and operational response” [0408] “response system 188 can receive information from an optical sensing device that indicates the driver has closed his or her eyes for a substantial period of time. In another embodiment, response system 188 can receive information from an optical sensing device that indicates the driver is not looking forward.”  [Fung 0557] “The response system 188 can also determine the driver state index based on a length of time of the head pose and/or head look direction. For example, if the head look is rear-looking for more than two seconds, the driver state index can be assigned a value of 2, to indicate the driver is slightly drowsy (e.g., distracted)”. [US 20160001781 A1 Fung 1012]  “In a stop and go situation, the motor vehicle 100 will move, without physical interaction (e.g., switching a button to engage the low speed follow system), in relation to the preceding vehicle 15802 when the driver is attentive.
and provide instructions for automatically resuming movement of the vehicle when the target vehicle resumes movement, based on the calculated driver attentiveness score. [0557] “In a further example, the response system 188 can determine the driver state index based on detecting a head pose, head look direction and/or head rotation. The response system 188 can also determine the driver state index based on a length of time of the head pose and/or head look direction. For example, if the head look is rear-looking for more than two seconds, the driver state index can be assigned a value of 2, to indicate the driver is slightly drowsy (e.g., distracted). As another example, if the head look is forward-looking, the driver state index can be assigned a value of 1, to indicate the driver is not drowsy”.

Regarding claim 11:
US 20160001781 A1 Fung teaches: The system of Claim 9, wherein: the one or more sensors are further configured to monitor eye movement of the driver; [Fung 0488] “response system 188 can receive information from an optical sensing device that indicates the driver has closed his or her eyes for a substantial period of time. In another embodiment, response system 188 can receive information from an optical sensing device that indicates the driver is not looking forward.”
and the processor is further configured to calculate the driver attentiveness score based on the eye movement of the driver, including whether the driver is looking at a road in front of the vehicle, using sensor data obtained via the one or more sensors. [Fung 0557] “The response system 188 can also determine the driver state index based on a length of time of the head pose and/or head look direction.

Regarding claim 12:
US 20160001781 A1 Fung teaches: The system of Claim 11, wherein the processor is further configured to calculate the driver attentiveness score using different values assigned for the driver attentiveness score for each of the following: whether the driver is looking directly ahead of the vehicle along the road; whether the driver is looking elsewhere outside the vehicle; whether the driver is looking at center console inside the vehicle; and whether the eyes of the driver are closed. [Fung 0557] “In a further example, the response system 188 can determine the driver state index based on detecting a head pose, head look direction and/or head rotation. The response system 188 can also determine the driver state index based on a length of time of the head pose and/or head look direction. For example, if the head look is rear-looking for more than two seconds, the driver state index can be assigned a value of 2, to indicate the driver is slightly drowsy (e.g., distracted). As another example, if the head look is forward-looking, the driver state index can be assigned a value of 1, to indicate the driver is not drowsy”.


Regarding claim 13:
US 20160001781 A1 Fung teaches: The system of Claim 9, wherein the processor is further configured to: provide instructions for automatically resuming movement of the vehicle when the driver attentiveness score exceeds a predetermined threshold following a predetermined amount of time, as determined via the processor using a timer; [Fung 0557] “The response system 188 can also determine the driver state index based on a length of time of the head pose and/or head look direction. For example, if the head look is rear-looking for more than two seconds, the driver state index can be assigned a value of 2, to indicate the driver is slightly drowsy (e.g., distracted)”.

and provide instructions for a notification device of the vehicle to provide a notification for the driver requesting driver input to initiate resumption of movement of the vehicle, rather than 28automatically resuming movement of the vehicle, when the driver attentiveness score does not exceed the predetermined threshold following the predetermined amount of time. [Fung 0719] “methods of alerting a drowsy driver using visual, audible, and tactile feedback for a driver… Once the response system 188 detects this drowsy state, the response system 188 can activate one or more feedback mechanisms to help wake the driver… For example, in one embodiment, a warning can be displayed on display screen 7002” [Fung 0941] “If the driver state index is 1, the automatic cruise control system 216 status can be set to manual or OFF thereby requiring a manual switch/button input to modify a headway distance. “

Regarding claim 14:
US 20160001781 A1 Fung teaches: A vehicle comprising: a body; a drive system disposed within the body and having adaptive cruise control functionality; [US 20160001781 A1 Fung 0113] FIG. 92 is a schematic view of an embodiment of a method of modifying the control of the automatic cruise control system of FIG. 91 according to driver state; and a control system for controlling the adaptive cruise control functionality for the vehicle, the control system comprising: one or more sensors disposed onboard the vehicle and configured to obtain sensor data for monitoring a driver of the vehicle [US 20160001781 A1 Fung 0202] “After the general description, systems and methods for assessing driver state and operational response” [0488] “response system 188 can receive information from an optical sensing device that indicates the driver has closed his or her eyes for a substantial period of time. In another embodiment, response system 188 can receive information from an optical sensing device that indicates the driver is not looking forward.” while the vehicle is stopped during adaptive cruise control operation while a target vehicle in front of the vehicle has stopped; and a processor coupled to the one or more sensors and configured to provide instructions for automatically resuming movement of the vehicle, when the target vehicle resumes movement, based on the monitoring of the driver of the vehicle. [US 20160001781 A1 Fung 1012]  “In a stop and go situation, the motor vehicle 100 will move, without physical interaction (e.g., switching a button to engage the low speed follow system), in relation to the preceding vehicle 15802 when the driver is attentive. *Examiner interprets that if host vehicle follows target vehicle and keeps a predetermined distance from target vehicle at all times then if target vehicle resumes movement, the host vehicle will resume movement too

Regarding claim 15:
US 20160001781 A1 Fung teaches: The vehicle of Claim 14, wherein the processor is further configured to: calculate a driver attentiveness score based on the monitoring of the driver while the vehicle is stopped during adaptive cruise control operation while the target vehicle in front of the vehicle has stopped; [Fung 0557] “In a further example, the response system 188 can determine the driver state index based on detecting a head pose, head look direction and/or head rotation. The response system 188 can also determine the driver state index based on a length of time of the head pose and/or head look direction. For example, if the head look is rear-looking for more than two seconds, the driver state index can be assigned a value of 2, to indicate the driver is slightly drowsy (e.g., distracted). As another example, if the head look is forward-looking, the driver state index can be assigned a value of 1, to indicate the driver is not drowsy”. and provide instructions for automatically resuming movement of the vehicle when the target vehicle resumes movement, based on the calculated driver attentiveness score. [US 20160001781 A1 Fung 1012]  “In a stop and go situation, the motor vehicle 100 will move, without physical interaction (e.g., switching a button to engage the low speed follow system), in relation to the preceding vehicle 15802 when the driver is attentive.

Regarding claim 20:
US 20160001781 A1 Fung teaches: The vehicle of Claim 15, wherein the processor is further configured to: provide instructions for automatically resuming movement of the vehicle when the driver attentiveness score exceeds a predetermined threshold following a predetermined amount of time, as determined via the processor using a timer; [Fung 0557] “The response system 188 can also determine the driver state index based on a length of time of the head pose and/or head look direction. For example, if the head look is rear-looking for more than two seconds, the driver state index can be assigned a value of 2, to indicate the driver is slightly drowsy (e.g., distracted)”.
and provide instructions for a notification device of the vehicle to provide a notification for the driver requesting driver input to initiate resumption of movement of the vehicle, rather than automatically resuming movement of the vehicle, when the driver attentiveness score does not exceed the predetermined threshold following the predetermined amount of time. [Fung 0719] “methods of alerting a drowsy driver using visual, audible, and tactile feedback for a driver… Once the response system 188 detects this drowsy state, the response system 188 can activate one or more feedback mechanisms to help wake the driver… For example, in one embodiment, a warning can be displayed on display screen 7002” [Fung 0941] “If the driver state index is 1, the automatic cruise control system 216 status can be set to manual or OFF thereby requiring a manual switch/button input to modify a headway distance. “



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claim [3, 10 and 16-19 ] is/are rejected under 35 U.S.C. 103 as being unpatentable over [US 20160001781 A1 Fung] and further in view of [US-20040078125-A1 Woodard] and [US-20200242856-A1 Schmitt]. 

Regarding Claim 3: 
US 20160001781 A1 Fung teaches: The method of Claim 2, wherein: the driver attentiveness score is calculated via the processor along a sliding window comprising a plurality of points in time while the vehicle is stopped until the target vehicle resumes movement; [Fung 0295] “computing device 500 creates a parameter matrix (not shown) that includes a plurality of footprints associated with the occupant's biological data over time. Generally, the plurality of footprints are indicative of the occupant in an operating state.”
US 20160001781 A1 Fung  does not teach however Woodard teaches and the driver attentiveness score is weighted via the processor among the plurality of points in time logic using fuzzy logic, [US-20040078125-A1 Woodard 0031] “In these cases, processor 144 must be able to weigh the significance of the relevant measured attributes in relation to one another. Thus, processor 144 will incorporate an expert system such as a fuzzy logic-based expert system. As is known in the art, fuzzy expert systems apply inference logic based on subjective reasoning and quantitative analysis. Fuzzy logic is used to emulate predicate reasoning (i.e., if "A" then "B") for many combinations of antecedents "A" which are used to form a consequence "B". Fuzzy logic can also emulate human qualitative reasoning with the capability of incorporating multiple qualitative objectives.” *Fuzzy logic is used to analyze data because it is able to analyze a data that is in between more than one category like humans and assign it to a category based on reasonable analysis.
It would have been obvious for one of ordinary skills to modify the driver attentiveness score being calculated via the processor along a sliding window as taught by Fung with the score being calculated using fuzzy logic as taught by Woodard. This modification has the benefit of properly parsing the data into the most appropriate category in order to accurately score each image.

US 20160001781 A1 Fung does not teach however Schmitt teaches with a relatively higher weight given to those of the plurality of points in time that are closer in time to when the target vehicle resumes movement, to generate a time indexed weighted [US-20200242856-A1 Schmitt 0062] “The computing device may use a rolling time window. Sensor data, such as acceleration data and/or GPS data, may be periodically made by and stored in, for example, the mobile device 216's memory. When a new sensor reading is made, the computing device may drop the oldest reading in the time window and add the new reading to the window.” *The sensor data is the plurality of points and replacing the oldest reading with the newest reading shows that over time higher priority is given to the most current data.
It would have been obvious for one of ordinary skills to modify the driver attentiveness score being calculated via the processor along a sliding window as taught by Fung with the collected data being weighted based on how current they are as taught by Schmitt. This modification has the benefit of prioritizing the most up to date data before resuming movement ensuring that the driver is paying attention and doesn’t have the possibility if running into the car ahead.

Regarding claim 10:
US 20160001781 A1 Fung teaches: The system of Claim 9, wherein the processor is further configured to: calculate the driver attentiveness score along a sliding window comprising a plurality of points in time while the vehicle is stopped until the target vehicle resumes movement; [Fung 0295] “computing device 500 creates a parameter matrix (not shown) that includes a plurality of footprints associated with the occupant's biological data over time. Generally, the plurality of footprints are indicative of the occupant in an operating state.”
US 20160001781 A1 Fung does not teach however Woodard teaches and weight the driver attentiveness score among the plurality of points in time logic using fuzzy logic, [US-20040078125-A1 Woodard 0031] “In these cases, processor 144 must be able to weigh the significance of the relevant measured attributes in relation to one another. Thus, processor 144 will incorporate an expert system such as a fuzzy logic-based expert system. As is known in the art, fuzzy expert systems apply inference logic based on subjective reasoning and quantitative analysis. Fuzzy logic is used to emulate predicate reasoning (i.e., if "A" then "B") for many combinations of antecedents "A" which are used to form a consequence "B". Fuzzy logic can also emulate human qualitative reasoning with the capability of incorporating multiple qualitative objectives.” *Fuzzy logic is used to analyze data because it is able to analyze a data that is in between more than one category like humans and assign it to a category based on reasonable analysis.
It would have been obvious for one of ordinary skills to modify the driver attentiveness score being calculated via the processor along a sliding window as taught by Fung with the score being calculated using fuzzy logic as taught by Woodard. This modification has the benefit of properly parsing the data into the most appropriate category in order to accurately score each image.


US 20160001781 A1 Fung does not teach however Schmitt teaches with a relatively higher weight given to those of the plurality of points in time that are closer in time to when the target vehicle resumes movement, to generate a time indexed weighted interpretation of the driver attentiveness. [US-20200242856-A1 Schmitt 0062] “The computing device may use a rolling time window. Sensor data, such as acceleration data and/or GPS data, may be periodically made by and stored in, for example, the mobile device 216's memory. When a new sensor reading is made, the computing device may drop the oldest reading in the time window and add the new reading to the window.” *The sensor data is the plurality of points and replacing the oldest reading with the newest reading shows that over time higher priority is given to the most current data.
It would have been obvious for one of ordinary skills to modify the driver attentiveness score being calculated via the processor along a sliding window as taught by Fung with the collected data being weighted based on how current they are as taught by Schmitt. This modification has the benefit of prioritizing the most up to date data before resuming movement ensuring that the driver is paying attention and doesn’t have the possibility if running into the car ahead.

Regarding claim 16:
US 20160001781 A1 Fung teaches: The system of Claim 15, wherein the processor is further configured to: calculate the driver attentiveness score along a sliding window comprising a plurality of points in time while the vehicle is stopped until the target vehicle resumes movement; [Fung 0295] “computing device 500 creates a parameter matrix (not shown) that includes a plurality of footprints associated with the occupant's biological data over time. Generally, the plurality of footprints are indicative of the occupant in an operating state.”  
US 20160001781 A1 Fung  does not teach however Woodard teaches and weight the driver attentiveness score among the plurality of points in time logic using fuzzy logic, [US-20040078125-A1 Woodard 0031] “In these cases, processor 144 must be able to weigh the significance of the relevant measured attributes in relation to one another. Thus, processor 144 will incorporate an expert system such as a fuzzy logic-based expert system. As is known in the art, fuzzy expert systems apply inference logic based on subjective reasoning and quantitative analysis. Fuzzy logic is used to emulate predicate reasoning (i.e., if "A" then "B") for many combinations of antecedents "A" which are used to form a consequence "B". Fuzzy logic can also emulate human qualitative reasoning with the capability of incorporating multiple qualitative objectives.” *Fuzzy logic is used to analyze data because it is able to analyze a data that is in between more than one category like humans and assign it to a category based on reasonable analysis.
It would have been obvious for one of ordinary skills to modify the driver attentiveness score being calculated via the processor along a sliding window as taught by Fung with the score being calculated using fuzzy logic as taught by Woodard. This modification has the benefit of properly parsing the data into the most appropriate category in order to accurately score each image.

with a relatively higher weight given to those of the plurality of points in time that are closer in time to when the target vehicle resumes movement, to generate a time indexed weighted interpretation of the driver attentiveness. US 20160001781 A1 Fung does not teach however Schmitt teaches with a relatively higher weight given to those of the plurality of points in time that are closer in time to when the target vehicle resumes movement, to generate a time indexed weighted interpretation of the driver attentiveness. [US-20200242856-A1 Schmitt 0062] “The computing device may use a rolling time window. Sensor data, such as acceleration data and/or GPS data, may be periodically made by and stored in, for example, the mobile device 216's memory. When a new sensor reading is made, the computing device may drop the oldest reading in the time window and add the new reading to the window.” *The sensor data is the plurality of points and replacing the oldest reading with the newest reading shows that over time higher priority is given to the most current data.
It would have been obvious for one of ordinary skills to modify the driver attentiveness score being calculated via the processor along a sliding window as taught by Fung with the collected data being weighted based on how current they are as taught by Schmitt. This modification has the benefit of prioritizing the most up to date data before resuming movement ensuring that the driver is paying attention and doesn’t have the possibility if running into the car ahead.




Regarding claim 17:
US 20160001781 A1 Fung teaches: The vehicle of Claim 16, wherein: the one or more sensors are further configured to monitor eye movement of the driver; [US 20160001781 A1 Fung 0202] “After the general description, systems and methods for assessing driver state and operational response” [0488] “response system 188 can receive information from an optical sensing device that indicates the driver has closed his or her eyes for a substantial period of time. In another embodiment, response system 188 can receive information from an optical sensing device that indicates the driver is not looking forward.” and 29the processor is further configured to calculate the driver attentiveness score based on the eye movement of the driver, using sensor data obtained via the one or more sensors. [Fung 0557] “In a further example, the response system 188 can determine the driver state index based on detecting a head pose, head look direction and/or head rotation.

Regarding claim 18:
US 20160001781 A1 Fung teaches: The vehicle of Claim 17, wherein the processor is further configured to calculate the driver attentiveness score based on whether the driver is looking at a road in front of the vehicle. [Fung 0557] “In a further example, the response system 188 can determine the driver state index based on detecting a head pose, head look direction and/or head rotation.



Regarding claim 19:
US 20160001781 A1 Fung teaches: The vehicle of Claim 18, wherein the processor is further configured to calculate the driver attentiveness score using different values assigned for the driver attentiveness score for each of the following: whether the driver is looking directly ahead of the vehicle along the road; whether the driver is looking elsewhere outside the vehicle; whether the driver is looking at center console inside the vehicle; and whether the eyes of the driver are closed. [Fung 0557] “In a further example, the response system 188 can determine the driver state index based on detecting a head pose, head look direction and/or head rotation. The response system 188 can also determine the driver state index based on a length of time of the head pose and/or head look direction. For example, if the head look is rear-looking for more than two seconds, the driver state index can be assigned a value of 2, to indicate the driver is slightly drowsy (e.g., distracted). As another example, if the head look is forward-looking, the driver state index can be assigned a value of 1, to indicate the driver is not drowsy”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ACHAIA H RUBEN ABUL whose telephone number is (571)272-5607. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ACHAIA H RUBEN ABUL/Examiner, Art Unit 3664                                                                                                                                                                                                        

/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664